Title: Thomas Jefferson to Thomas Cooper, 11 July 1819
From: Jefferson, Thomas
To: Cooper, Thomas


          
            Dear Sir
            Monticello July 11. 19.
          
          Your favor  of June 21. is recieved, and I have exhibited the different designs for our seal to such friends as had taste for such things. we all preferred the attitude of Minervas Minerva in one of mr Otis’s designs as being more beautiful, but not the shield & spear. the emblems of another of his figures, the olive branch & cornucopiæ, peace & plenty, are more conformable to the idea expressed by the visitors. one of my grandaughters has made a sketch uniting the attitude & the emblems preferred, however take the one you like best with such alterations as yourself would approve and commit the work to the cheaper artist you mention.   I note what you say as to mr Nuttal, but you do not say whether he is a native or not. if he is, it would be a circumstance of weight ceteris paribus, because ceteris paribus, we should be glad to conform to the prejudices of our countrymen: I fear there will be few instances where we can do it without a sacrifice of character to our institution, against which we are determined.
          Our Philadelphia workmen are just arrived at Richmond and are expected here every hour. we shall then have about 100. persons at work on the different buildings.   I am glad to hear you are writing on the subject of the paper system which is likely now to produce an entire revolution of property. for this we are indebted to the deplorable ignorance of our legislatures in political economy. and yet unless they can devise some salutary means by which they can let us down gradually from the precipice to which they have brought us, the result cannot be foreseen. I salute I am just setting out for Bedford on a two months visit, & salute you with great friendship and respect.
          
            Th: Jefferson
          
        